PER CURIAM
Mother appeals a juvenile court judgment denying her motion to dismiss jurisdiction and terminate the wardship over her child and changing the permanency plan for her child from reunification to adoption. On appeal, mother raises four assignments of error. We write only to address mother’s first assignment, in which she contends that the trial court erred in denying her motion to dismiss jurisdiction and terminate the wardship.1 Specifically, mother asserts that the evidence was insufficient to support continued jurisdiction in this case. The state, for its part, concedes that the juvenile court erred in denying mother’s motion to dismiss jurisdiction and terminate the wardship. We agree with the parties that the evidence was insufficient to support continued jurisdiction and accept the state’s concession. Accordingly, the juvenile court’s judgment must be reversed.
Reversed.

 In her second, third, and fourth assignments, mother challenges the juvenile court’s decision to change the permanency plan from reunification to adoption. In light of our resolution of mother’s first assignment of error, which is dis-positive, we do not consider mother’s remaining contentions.